Citation Nr: 0502945	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  03-16 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Entitlement to service connection for rheumatoid arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1955 to June 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.


REMAND

The veteran's service medical records (SMRs) reflect that he 
was treated for arthritis of the right knee of unknown 
etiology during his service in the United States Navy in 
March 1957.  He was treated for a swollen left knee during 
service in February 1958.

The veteran filed his claim for disability compensation in 
October 2000.  He claimed that he suffered from rheumatoid 
arthritis since service.

The veteran indicated on his claim that he served in the Air 
National Guard from July 1958 to August 1968.  The RO did not 
request SMRs for the veteran's National Guard service.  The 
RO should obtain these records, if available, and associate 
them with the claims file.  

The veteran indicated on a VA Form 21-4142 received in May 
2001 that he received treatment for his arthritis from four 
sources.  The RO requested and received records from 
Hutchinson Clinic, Wichita Clinic and the Olive W. Garvey 
Center for Healing Arts.  The veteran also noted that he was 
treated by Dr. J. Holt in Great Bend, Kansas.  The RO did not 
request the address for Dr. Holt or request any treatment 
records for the veteran.  The RO should ask the veteran to 
provide Dr. Holt's address and request the treatment records.

The veteran was afforded a VA examination in April 2003.  The 
examiner diagnosed the veteran with subjective and objective 
changes of rheumatoid arthritis.  He noted that the veteran 
had limitation of motion of the right wrist, left knee and 
the hands.  X-ray evidence suggested rheumatoid arthritis.  
The veteran also had degenerative joint disease of the left 
knee.  The examiner opined that the veteran's joint problem 
with his left knee in service probably did not have a direct 
bearing on his current diagnosis of rheumatoid arthritis.  
However, the examiner failed to provide an opinion as to the 
etiology or onset of the veteran's rheumatoid arthritis.  A 
new examination is therefore required in order to properly 
evaluate the veteran's claim.

Accordingly the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO should contact the 
veteran and have him identify all 
periods of service with the Air 
National Guard, and the location of 
his unit(s).  The RO should request 
all SMRs for the veteran's National 
Guard service.  

2.  The RO should contact the 
veteran and request that he identify 
the names, addresses, and 
approximate dates of treatment for 
all VA and non-VA health care 
providers who have treated him for 
his rheumatoid arthritis.  After 
securing the necessary releases, the 
RO should attempt to obtain copies 
of pertinent treatment records 
identified by the veteran, 
particularly Dr. Holt's records, if 
the veteran provides an address for 
him.  

3.  After completion of the above 
actions, the veteran should be 
afforded a VA examination by a 
rheumatologist or other physician 
with expertise in joint disease.  
The claims folder and a copy of this 
remand should be made available to 
and reviewed by the examiner prior 
to the examination.  The examiner is 
requested to indicate whether the 
veteran experiences rheumatoid 
arthritis.  The examiner is also 
requested to provide an opinion as 
to whether it is at least as likely 
as not that rheumatoid arthritis is 
traceable to the veteran's period of 
military service.  A complete 
rationale for any opinion expressed 
must be provided.

4.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issue on 
appeal.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).

